                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: donna.wittig@akerman.com
                                                            7    Attorneys for Defendant Federal Home Loan
                                                                 Mortgage Corporation
                                                            8
                                                                                                  UNITED STATES DISTRICT COURT
                                                            9
                                                                                                         DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    SOUTHERN CAPITAL PRESERVATION,                          Case No.: 2:15-cv-00801-APG-CWH
                                                                  LLC AND PAUL PAWLIK, AS TENANTS IN
                      LAS VEGAS, NEVADA 89134




                                                            12    COMMON,
AKERMAN LLP




                                                                                                                          STIPULATION AND ORDER TO EXTEND
                                                            13                                     Plaintiffs,            DEADLINES TO FILE REPLIES IN
                                                                                                                          SUPPORT OF SUMMARY JUDGMENT
                                                            14    v.                                                      MOTIONS
                                                            15    FEDERAL HOME LOAN MORTGAGE                              (FIRST REQUEST)
                                                                  CORPORATION and CONNIE CHEN,
                                                            16
                                                                                                   Defendants.
                                                            17

                                                            18    AND ALL RELATED ACTIONS
                                                            19

                                                            20                Defendant Federal Home Loan Mortgage Corporation (Freddie Mac) and Plaintiffs Southern

                                                            21   Capital Preservation, LLC and Paul Pawlik, as Tenants in Common (Plaintiffs) stipulate and agree to

                                                            22   the extension of the deadlines for their replies in support of their motions for summary judgment:

                                                            23                1.    Plaintiffs filed its motion for summary judgment on March 19, 2019 [ECF No. 34].

                                                            24                2.    Freddie Mac filed its motion for summary judgment on March 19, 2019 [ECF No. 36].

                                                            25                3.    Plaintiffs filed its opposition to Freddie Mac's motion for summary judgment on April

                                                            26   2, 2019 [ECF No. 37].

                                                            27                4.    The deadline for Freddie Mac to file an opposition to Plaintiffs' motion for summary

                                                            28   judgment is April 9, 2019 [ECF No. 36].


                                                                 48518311;1
                                                            1                 5.     The deadline for Plaintiffs to file a reply supporting its motion for summary judgment

                                                            2    is currently April 16, 2019 [ECF No. 37].

                                                            3                 6.     The parties stipulate to the extension of the deadline an additional thirteen (13) days,

                                                            4    up to and including April 29, 2019, for each to file replies supporting their motions for summary

                                                            5    judgment.

                                                            6                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            7    any delay or prejudice to any party.

                                                            8                 DATED: April 9th, 2019.
                                                            9
                                                                  AKERMAN LLP                                               NOGGLE LAW PLLC
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    /s/ Donna M. Wittig                                       /s/ Robert B. Noggle
                                                                  MELANIE D. MORGAN, ESQ.                                   ROBERT B. NOGGLE, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12    Nevada Bar No. 8215                                       Nevada Bar No. 11427
AKERMAN LLP




                                                                  DONNA M. WITTIG, ESQ.                                     RICHARD VILKIN, ESQ.
                                                            13    Nevada Bar No. 11015                                      Nevada Bar No. 8301
                                                                  1635 Village Center Circle, Suite 200                     5940 South Rainbow Boulevard, Suite 1013
                                                            14    Las Vegas, Nevada 89134                                   Las Vegas, Nevada 89119
                                                            15    Attorneys for Federal Home Loan Mortgage                  Attorneys for Southern Capital Preservation,
                                                                  Corporation                                               LLC and Paul Pawlik as Tenants in Common
                                                            16

                                                            17
                                                                                                                     IT IS SO ORDERED.
                                                            18

                                                            19
                                                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                            20
                                                                                                                         April 9, 2019
                                                            21
                                                                                                                     DATED
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 48518311;1
